OPINION OF THE COURT
Smith, J.
We held in People v Pichardo (1 NY3d 126 [2003]) that a defendant was entitled to withdraw his guilty plea where the plea had been induced by a promise that the defendant’s prison sentence would be concurrent with his sentence on a previous conviction and where, because the previous conviction was overturned, the promise could not be kept. In Pichardo, the earlier sentence was much the longer of the two, so that the promise of concurrent sentencing meant that the second *344sentence, entered on the plea, carried no additional jail time. In this case, we hold that the rule of Pichardo applies even where the second sentence is longer, and thus the promise of concurrent sentencing does not mean that no additional time will result from the guilty plea.
Defendant was indicted in August of 2003 for murder and a number of other crimes as a result of the shooting of Anthony Tagliarino. This indictment was not defendant’s only legal problem. In early 2004, while the murder case was pending, he was sentenced on his convictions for two other crimes, apparently unrelated to the Tagliarino shooting: he received 1 to 3 years for a violation of probation, and 2 to 4 years for possession of stolen property. These two sentences ran consecutively to each other, and therefore defendant was already facing a minimum of three and a maximum of seven years in prison when the murder case came to trial in June of 2004.
On the fifth day of the murder trial, a plea bargain was reached: Defendant entered an Alford plea to a count of criminally negligent homicide and a count of weapons possession. It was part of the plea bargain that defendant’s sentences for these crimes would run consecutively to one another and would total 4 to 8 years, but that they “would run concurrent with the previously imposed sentences.” Thus it seems that the anticipated effect of the plea bargain in the murder case was to add a year to the total time defendant was facing.
Defendant’s possession of stolen property conviction was reversed in early 2005, and he later made a plea bargain on that charge resulting in a one-year sentence — a reduction of 1 to 3 years from the sentence that had been in effect at the time of his guilty plea. Defendant then moved to vacate the conviction entered on his Alford plea, asserting that he would not have entered the plea but for the existence of the 2-to-4-year sentence for possession of stolen property, and his expectation that the sentence resulting from that plea would be concurrent with that preexisting sentence. County Court denied the motion, and the Appellate Division affirmed the denial, as well as defendant’s conviction and sentence on the Alford plea. A Judge of this Court granted leave to appeal, and we now reverse.
This case is controlled by Pichardo. There, the defendant pleaded guilty to criminal sale of a controlled substance, on the understanding that he would receive a l-to-3-year sentence that would be concurrent with an existing 20-years-to-life sentence for murder. The murder conviction was vacated, and the defen*345dant was acquitted of murder after a retrial. He then moved to withdraw his plea to the drug sale charge. We held that the motion should have been granted, saying: “[W]hen a guilty plea is induced by the court’s explicit promise that the defendant will receive a lesser sentence to run concurrently with a sentence in another case, and that conviction is overturned, the defendant may withdraw his plea and face the indictment, since the promise cannot be kept” (1 NY3d at 129).
This case differs from Pichardo only in that the preexisting sentence here was a year shorter than the one agreed to in the plea bargain; in Pichardo, where the preexisting sentence was longer, we observed that the agreement to concurrent sentencing amounted to an “understanding that, by virtue of the plea, there would be no additional prison time” (id. [emphasis added]). But the difference between no extra time and only a year’s extra time is not decisive. The critical question is whether the removal or reduction of the preexisting sentence nullified a benefit that was expressly promised and was a material inducement to the guilty plea. The basis for our decision in Pichardo was that “we cannot say that defendant would have . . . pleaded guilty to the [drug sale charge] had it not been for the . . . conviction for murder, of which he now stands acquitted” (id. at 130). So here, we cannot say defendant would have accepted the plea bargain in the murder case had it not been for his 2-to-4-year sentence in the stolen property case, now reduced to a year.
We acknowledge that this application of the Pichardo rule will present a practical problem. It imposes no small burden on the People to require them to prepare for another trial in a murder case that was resolved by a plea almost three years ago. In the future, however, such problems should not be hard to avoid — and, indeed, they could have been avoided here. The solution, as we said in Pichardo, is for the parties, at the time of the plea, “to spell out, on the record, the consequences that will follow upon the vacatur of the [previous] conviction” (id.).
Accordingly, the order of the Appellate Division should be reversed, defendant’s motion to vacate the judgment of conviction and sentence granted and the case remitted to County Court for further proceedings on the indictment.